Citation Nr: 1436473	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected bronchitis, sinobronchial condition with asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1977, and November 1981 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the case in July 2011, November 2012, and November 2013 for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

During the entire appeal period, the Veteran's service-connected asthma has necessitated intermittent courses of systemic corticosteroids; FEV-1 less than 40-percent predicted, FEV-1/FVC less than 40 percent, or more than one attack per week of respiratory failure has not been shown.


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but no higher, for asthma have been met throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Code 6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Veteran was provided with a VCAA letter that fully satisfied the duty to notify provisions in August 2008.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran when necessary to evaluate the severity of his disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO last provided the Veteran with a VA examination with regard to his service-connected bronchitis, sinobronchial condition with asthma, in February 2013.  There is no objective evidence indicating that there has been a material change in the severity of the service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  In this matter, the Board notes that the Veteran has had opportunities to indicate that there has been a material change in his bronchitis, sinobronchial condition with asthma disability and has not done so since February 2013.  As the Veteran has not asserted that there has been a material change in his bronchitis, sinobronchial condition with asthma disability on appeal since his last VA examination, the Board will decide the issue on appeal based on the evidence of record. 

As previously noted, the Board remanded the case in July 2011, November 2012, and November 2013 for further development by the originating agency.  In response to these remands, the Veteran's records from the Social Security Administration have been obtained and associated with the claims file.  Additional VA treatment records have been obtained.  The records from Ellsworth AFB have been associated with the claims file.  An additional VA examination was performed in February 2013.  Based on these actions, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating for Bronchitis, Sinobronchial Condition with Asthma

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Service connection was originally awarded for bronchitis, sinobronchial condition, by means of an August 2001 RO decision.  In a September 2006 rating decision, the service-connected disability was expanded to include asthma.  The Veteran filed his current claim for an increased rating in May 2008.  

The Veteran's respiratory disability is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 [bronchial asthma] (2013).  Diagnostic Code 6602 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case [asthma].  Neither the Veteran nor his attorney has suggested or requested that another Diagnostic Code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6602. 

Under the criteria for Code 6602, a 30 percent rating is assigned for bronchial asthma productive of FEV-1 of 56-70 percent predicted, or; FEV-1/FVC of 56-70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.

A 60 percent rating is assigned for bronchial asthma productive of FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent rating is assigned for bronchial asthma productive of FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability evaluation purposes, except when the results of pre- bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2013).  When evaluating a restrictive lung disability based on PFTs, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5) (2013).  In those cases, VA is to use the pre-bronchodilator values for rating purposes.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7) (2013).

B.  Analysis

In December 2007, the Veteran complained of shortness of breath to a treatment provider.  Spirometry was performed and yielded normal results.  The record reflects that the Veteran had been proscribed levalbuterol tartrate, salmeterol xinafoate, montelukast sodium, and an Advair diskus.

In September 2008, the Veteran was treated for an acute asthma exacerbation with a methylprednisolone dosepak.  He was also given a nebulizer.  After another exacerbation in December 2008, the Veteran was again treated with prednisone.  In January 2009, he was prescribed an albuterol nebulizer to use at home for acute exacerbations.  A July 2009 PFT yielded FEV-1 of 97 percent.

On VA compensation and pension examination in December 2009, the Veteran reported increased symptoms during periods of cold weather and high humidity.  He said he had an exacerbation in October 2009 and was treated with prednisone.  The examiner said that on review of the medical record, the Veteran was treated with steroids in September 2008, and that in September 2009, he was given Depomedrol.  Further, the examiner noted that although the Veteran was seen in the emergency room in August 2008 for an acute asthma exacerbation, he was only treated with an albuterol nebulizer.  The Veteran reported dyspnea on exertion after one mile.  He had a productive cough that occurred less than daily, although wheezing occurred daily.

The examiner indicated that the Veteran used inhaled bronchodilator and anti-inflammatory daily.  Oral steroids had been used one time per year or less, and parenternal steroids had not been given.  Antibiotics had been given one time per year, and no other immunosuppresives had been prescribed.  After performing an examination, a diagnosis of bronchitis with asthma was given.

In June 2010, the Veteran received a refill of Advair.  A September 2010 PFT revealed FEV-1 of 91 percent predicted.  FEV-1/FVC was 106 percent predicted.

A follow-up record from October 2010 indicates that the Veteran had been to the emergency room one time during the prior year for asthma symptoms with no hospitalizations.

In January 2011, the Veteran went to the emergency room for an asthma exacerbation.  He was given prednisone and a nebulizer treatment.  In February 2011, he was prescribed an extra Xopenex inhaler.  The February 2011 treatment record indicates that the Veteran had to visit the emergency room two to three times a year.

Spirometry performed in April 2011 revealed FEV-1 of 93 percent predicted.  FEV-1/FVC was 108 percent predicted.

Spirometry performed in March 2012 revealed FEV-1 of 99 percent predicted.  The treatment provider noted that the Veteran's workplace had a lot of potential triggers, but the Veteran was going to quit his employment.  His prescription was changed from Advair to Symbicort, and he was given some prednisone for flare-ups.

A treatment record from August 2012 reflects that the Veteran was prescribed prednisone for a flare-up of lumbago.  In September 2012, the Veteran took prednisone for his asthma.  The Veteran reported to the emergency room in November 2012 for shortness of breath; he was treated with solumedro, xopenex, atrovent, and pulmocort.

In February 2013, the Veteran commented that on numerous occasions he had to stop or leave work due to shortness of breath.

On VA compensation and pension examination in February 2013, the examiner indicated that the Veteran had been prescribed three courses of oral corticosteroids during the prior 12 months.  The Veteran had to use inhalational bronchodilator therapy and anti-inflammatory medication daily.  He used an albuterol/atrovent nebulizer.  It was further noted that the Veteran used antibiotics two or three times a year.  No episodes of respiratory failure during the prior 12 months were reported; however, the Veteran reported that he went to the emergency room two to three times per year.  Pulmonary tests revealed mild obstruction.  The examiner felt that asthma was the best diagnosis for the Veteran.  The examiner further opined that the Veteran's reported lack of stamina was secondary to his asthma.

A respiratory therapy note from February 2013 reflects that the Veteran had oral steroids on hand for asthma flares.  It was noted that the Veteran had used oral steroids three times per year.  A PFT revealed FEV-1 of 85 percent predicted.  FEV-1/FVC was 71 percent predicted.

In July 2013, the Veteran was prescribed prednisone for his asthma.  A September 2013 PFT revealed FEV-1 of 97 percent predicted.  FEV-1/FVC was 111 percent predicted.

Based on the evidence of record, the Board concludes that a rating of 60 percent, but no higher, is warranted throughout the period of appeal.  The Board recognizes that all of the treatment records clearly indicate that pulmonary function tests throughout the appeal period do not demonstrate FEV of less than 56 percent predicted, or, FEV1/FVC of less than 56 percent to warrant a rating of 60 percent.  Additionally, the record does not demonstrate that the Veteran's respiratory disorder required monthly (or more) visits to a physician for required care of exacerbations.  

However, the record shows that he was prescribed oral or parenteral corticosteroids-methylprednisolone in September 2008, prednisone in December 2008, and Depomedrol in September 2009.  This constitutes three courses of systemic corticosteroids within a 12-month period.  Additionally, he was prescribed prednisone in March 2012, prednisone in September 2012, and solumedro in November 2012.  This also constitutes three courses of systemic corticosteroids within a 12-month period.  In light of this evidence, and by extending every benefit of the doubt to the Veteran, the Board finds that a disability rating of 60 percent is warranted for connected bronchitis, sinobronchial condition with asthma, throughout the period of appeal, on the basis of intermittent courses of systemic corticosteroids.

A rating in excess of 60 percent is not warranted at any time throughout the appeal period, as there has been no objective medical evidence of record indicating that the Veteran's bronchial asthma was manifested by more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immuno-suppressive medications.  As such, a disability rating in excess of 60 percent is not warranted.  

In addition, the Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bronchitis, sinobronchial condition with asthma is inadequate.  As reviewed above, a comparison between the levels of severity and symptomatology of the considered disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria account for the use of corticosteroids, visits to a physician, and asthma attacks, among other symptoms.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Additionally, in reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not indicated that he is unemployed or unemployable as result of his service-connected bronchitis, sinobronchial condition with asthma.  Additionally, the evidence does not suggest that the Veteran is unemployable because of his service-connected bronchitis, sinobronchial condition with asthma.  The rating schedule accounts for some degree of interference with employment; the evidence in this case does not represent an exceptional situation.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to TDIU has not been raised.


	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating of 60 percent for the Veteran's bronchitis, sinobronchial condition with asthma is granted throughout the period of appeal, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


